UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10–Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER30, 2007 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 333–110441 THE SHERIDAN GROUP,INC. (Exact name of registrant as specified in its charter) Maryland 52–1659314 (State or other jurisdiction of incorporation ororganization) (I.R.S. Employer Identification No.) 11311 McCormick Road, Suite260 Hunt Valley, Maryland 21031–1437 (Address of principal executive offices) (Zip Code) 410–785–7277 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesoNox Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Check one:Large accelerated fileroAccelerated fileroNon-accelerated filerx Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act.)YesoNox There was 1 share of Common Stock outstanding as of November13, 2007. 1 The Sheridan Group,Inc. and Subsidiaries Quarterly Report For the Quarter Ended September30, 2007 INDEX Page PARTI — FINANCIAL INFORMATION 3 Item1. Financial Statements: 3 Condensed Consolidated Balance Sheets at September30, 2007 and December31, 2006 (unaudited) 3 Condensed Consolidated Statements of Operations for the three and nine months ended September30, 2007 and 2006 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September30, 2007 and 2006 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item3. Quantitative and Qualitative Disclosures About Market Risk 19 Item4. Controls and Procedures 20 PARTII — OTHER INFORMATION 20 Item1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item3. Defaults Upon Senior Securities 20 Item4. Submission of Matters to a Vote of Security Holders 20 Item5. Other Information 21 Item6. Exhibits 21 SIGNATURE 22 2 Index PARTI — FINANCIAL INFORMATION Item1. Financial Statements THE SHERIDAN GROUP,INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS 2007 2006 Current assets: Cash and cash equivalents $ 6,411,962 $ 7,800,258 Accounts receivable, net of allowance for doubtful accounts of $1,627,010 and $1,951,420, respectively 38,785,058 31,150,309 Due from parent company 215,307 226,147 Inventories, net 17,465,837 18,957,879 Other current assets 5,595,458 5,847,061 Refundable income taxes - 437,504 Total current assets 68,473,622 64,419,158 Property, plant and equipment, net 126,124,707 129,665,739 Intangibles, net 41,153,124 42,985,424 Goodwill 44,503,312 44,697,800 Deferred financing costs, net 4,230,915 5,324,014 Other assets 3,666,659 4,474,484 Total assets $ 288,152,339 $ 291,566,619 LIABILITIES Current liabilities: Accounts payable $ 21,957,682 $ 20,502,823 Accrued expenses 19,974,926 27,433,944 Income taxes payable 180,585 - Total current liabilities 42,113,193 47,936,767 Notes payable and revolving credit facility 164,925,881 164,915,478 Deferred income taxes and other liabilities 31,691,278 32,026,464 Total liabilities 238,730,352 244,878,709 STOCKHOLDER'S EQUITY Common stock, $0.01 par value; 100 shares authorized; 1 share issued and outstanding at September 30, 2007 and December 31, 2006 - - Additional paid-in capital 51,035,595 51,010,425 Accumulated deficit (1,613,608 ) (4,322,515 ) Total stockholder's equity 49,421,987 46,687,910 Total liabilities and stockholder's equity $ 288,152,339 $ 291,566,619 The accompanying notes are an integral partof the consolidated financial statements. 3 Index THE SHERIDAN GROUP,INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER30, 2007 and 2006 (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Net sales $ 85,355,621 $ 84,240,760 $ 253,723,102 $ 251,141,685 Cost of sales 68,245,507 66,476,198 202,666,037 202,878,389 Gross profit 17,110,114 17,764,562 51,057,065 48,263,296 Selling and administrative expenses 10,318,558 9,809,099 30,749,827 29,409,182 (Gain) loss on disposition of fixed assets (56,909 ) (27,754 ) (40,945 ) 140,222 Restructuring costs 22,081 84,834 88,455 2,751,544 Amortization of intangibles 467,798 474,954 1,412,454 3,306,989 Total operating expenses 10,751,528 10,341,133 32,209,791 35,607,937 Operating income 6,358,586 7,423,429 18,847,274 12,655,359 Other (income) expense: Interest expense 4,635,350 4,714,980 13,948,767 14,138,013 Interest income (126,261 ) (49,735 ) (293,502 ) (146,162 ) Other, net (2,204 ) (99,013 ) (243,203 ) (121,386 ) Total other expense 4,506,885 4,566,232 13,412,062 13,870,465 Income (loss) before income taxes 1,851,701 2,857,197 5,435,212 (1,215,106 ) Income tax provision (benefit) 554,114 1,250,670 2,253,029 (791,255 ) Net income (loss) $ 1,297,587 $ 1,606,527 $ 3,182,183 $ (423,851 ) The accompanying notes are an integral partof the consolidated financial statements. 4 Index THE SHERIDAN GROUP,INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER30, 2007 and 2006 (Unaudited) September 30, September 30, 2007 2006 Cash flows provided by operating actvities: Net income (loss) $ 3,182,183 $ (423,851 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities Depreciation 11,888,183 11,513,694 Amortization of intangible assets 1,412,454 3,306,989 Provision for doubtful accounts 23,914 323,310 Provision for inventory realizability and LIFO value 35,120 29,315 Stock-based compensation 25,170 20,200 Amortization of deferred financing costs and debt discount, included in interest expense 1,103,502 1,216,940 Deferred income tax benefit (429,689 ) (2,274,250 ) (Gain) loss on disposition of fixed assets (40,945 ) 140,222 Changes in operating assets and liabilities Accounts receivable (7,658,663 ) (5,618,604 ) Inventories 1,456,922 (4,341,537 ) Other current assets (17,187 ) (64,753 ) Refundable income taxes 437,504 (507,008 ) Other assets 644,171 48,704 Accounts payable 3,794,611 450,325 Accrued expenses (3,229,481 ) 5,630,888 Accrued interest (4,229,537 ) (4,231,345 ) Income tax payable 764,085 - Other liabilities 84,505 (93,995 ) Net cash provided by operating activities 9,246,822 5,125,244 Cash flows used in investing activities: Purchases of property, plant and equipment (11,084,507 ) (19,539,939 ) Proceeds from sale of fixed assets 438,549 2,015,503 Advances paid to parent company 10,840 - Net cash used in investing activities (10,635,118 ) (17,524,436 ) Cash flows provided by financing activities: Borrowing of revolving line of credit 6,847,000 36,530,307 Repayment of revolving line of credit (6,847,000 ) (31,736,000 ) Net cash provided by financing activities - 4,794,307 Net decrease in cash and cash equivalents (1,388,296 ) (7,604,885 ) Cash and cash equivalents at beginning of period 7,800,258 7,962,406 Cash and cash equivalents at end of period $ 6,411,962 $ 357,521 Non-cash investing and financing activities Asset additions in accounts payable $ 237,579 $ 402,366 The accompanying notes are an integral partof the consolidated financial statements. 5 Index THE SHERIDAN GROUP,INC. and SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Company Information and Significant Accounting Policies The accompanying unaudited financial statements of The Sheridan Group,Inc. and Subsidiaries (together, the “Company”) have been prepared by us pursuant to the rulesof the Securities and Exchange Commission (the “SEC”). In our opinion, the accompanying unaudited condensed consolidated financial statements contain all adjustments necessary to present fairly, in all material respects, our financial position as of September30, 2007 and our results of operations for the three and nine month periods ended September30, 2007 and 2006 and our cash flows for the nine month periods ended September30, 2007 and 2006. All such adjustments are deemed to be of a normal and recurring nature and all material intercompany balances and transactions have been eliminated. The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. These condensed consolidated financial statements should be read in conjunction with the annual consolidated financial statements and the notes thereto of The Sheridan Group,Inc. and Subsidiaries included in our Annual Report on Form10–K for the year ended December31, 2006. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. The results of operations for the three and nine months ended September30, 2007 are not necessarily indicative of the results to be expected for the full fiscal year. The preparation of condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. In the first quarter of 2007, we made changes to our organizational structure which impacted our reportable segments. These changes did not impact our consolidated financial position, results of operations or cash flows. See Note 5 for additional information regarding the changes in reportable segments. The periods presented in this Form 10-Q are reported on a comparable basis. Within the financial tables in this Form 10-Q, some columns and rows may not add due to the use of rounded numbers for disclosure purposes. New Accounting Standards In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards No. 157, “Fair Value Measurements,” (“SFAS 157”). SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements, the FASB having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, SFAS 157 does not require any new fair value measurements. Under SFAS 157, fair value is established by the price that would be received to sell the item or the amount to be paid to transfer the liability (an exit price), as opposed to the price to be paid for the asset or received to assume the liability (an entry price). SFAS 157 is effective for all assets valued in financial statements for fiscal years beginning after November 15, 2007. We are currently evaluating whether the adoption of SFAS 157 will have a material effect on our consolidated financial position, results of operations or cash flows. 2. Inventory Components of net inventories at September30, 2007 and December31, 2006 were as follows: 6 Index (inthousands) September30, 2007 December31, 2006 Work–in–process $ 8,700 $ 8,967 Raw materials (principally paper) 8,876 10,101 17,576 19,068 Excess of current costs over LIFO inventory value (110 ) (110 ) Net inventory $ 17,466 $ 18,958 3. Notes Payable and Revolving Credit Facility On August21, 2003, we completed a private debt offering of 10.25% senior secured notes totaling $105million, priced to yield 10.50%, that mature August15, 2011 (the “2003 Notes”). The carrying value of the 2003 Notes was $104.2million and $104.0 million as of September30, 2007 and December31, 2006, respectively. On May25, 2004, we completed a private debt offering of 10.25% senior secured notes totaling $60million, priced to yield 9.86%, that mature August15, 2011 (“the 2004 Notes”). The carrying value of the 2004 Notes was $60.7million and $60.9 million as of September30, 2007 and December31, 2006, respectively. The 2004 Notes have identical terms to the 2003 Notes. The indenture governing the 2003 Notes and the 2004 Notes contains various restrictive covenants. It, among other things: (i)limits our ability and the ability of our subsidiaries to incur additional indebtedness, issue shares of preferred stock, incur liens and enter into certain transactions with affiliates; (ii)places restrictions on our ability to pay dividends or make certain other restricted payments; and (iii)places restrictions on our ability and the ability of our subsidiaries to merge or consolidate with any other person or sell, assign, transfer, convey or otherwise dispose of all or substantially all of our assets. The 2003 Notes and the 2004 Notes are collateralized by security interests in substantially all of the assets of the Company and our subsidiaries, subject to permitted liens. The capital stock, securities and other payment rights of our subsidiaries will constitute collateral for the 2003 Notes and the 2004 Notes only to the extent that Rule3–10 and Rule3–16 of Regulation S–X under the Securities Act do not require separate financial statements of a subsidiary to be filed with the SEC. Payment obligations under the 2003 Notes and the 2004 Notes are guaranteed jointly and severally, fully and unconditionally, by all of our subsidiaries. The Sheridan Group,Inc. owns 100% of the outstanding stock of all of its subsidiaries and has no material independent assets or operations. There are no restrictions on the ability of The Sheridan Group,Inc. to obtain funds by dividend, advance or loan from its subsidiaries. In an event of default, the holders of at least 25% in aggregate principal amount of the 2003 Notes and the 2004 Notes, maydeclare the principal, premium, if any, and accrued and unpaid interest on the 2003 Notes and the 2004 Notes to be due and payable immediately. Concurrent with the offering of the 2003 Notes, we entered into a revolving credit agreement (the “Revolver”). The Revolver was amended concurrently with the offering of the 2004 Notes. Terms of the Revolver allow for revolving debt of up to $30.0million, including letters of credit commitments of up to $5.0million, subject to a borrowing base test. Borrowings under the Revolver bear interest at the bank’s base rate or the LIBOR rate plus a margin of 1.75% at our option and mature in May2009. Interest is payable monthly in arrears. We have agreed to pay an annual commitment fee on the unused portion of the Revolver at a rate of 0.35%. In addition, we have agreed to pay an annual fee of 1.875% on all letters of credit outstanding. As of September30, 2007, we had no borrowings outstanding under the Revolver, had unused amounts available of $28.6 million and had $1.4million in outstanding letters of credit. Borrowings under the Revolver are collateralized by the assets of the Company and our subsidiaries, subject to permitted liens. The Revolver contains various covenants, including provisions that prohibit us from incurring and prepaying other indebtedness and places restrictions on our ability to pay dividends. It also requires us to satisfy financial tests, such as an interest coverage ratio and the maintenance of a minimum amount of earnings before interest, taxes depreciation and amortization (as defined in the Revolver). We have complied with all of the restrictive covenants as of September30, 2007. In an event of default, all principal and interest due under the Revolver maybecome immediately due and payable. 7 Index 4. Accrued Expenses Accrued expenses as of September30, 2007 and December31, 2006 consisted of the following: (inthousands) September30,2007 December31,2006 Payroll and related expenses $ 4,732 $ 4,675 Profit sharing accrual 1,851 2,227 Accrued interest 2,146 6,375 Customer prepayments 5,270 7,182 Deferred revenue 1,024 1,334 Self–insured health and workers’ compensation accrual 2,240 2,728 Other 2,712 2,913 Total $ 19,975 $ 27,434 5. Business Segments We are a specialty printer in the United States offering a full range of printing and value–added support services for the journal, magazine, book, catalog and articlereprint markets. As discussed in Note 1, in the first quarter of 2007, we made changes to our organizational structure that impacted our reportable segments. The “Short-run Journals” and the “Other Publications” segments were reorganized. Our business is now comprised of three operating segments: two of the segments are newly created, “Publications” and “Books.” Our third segment, “Specialty Catalogs,” was not impacted by these changes. The Publications business segment is focused on the production of short-run journals, medium-run journals and specialty magazines and is comprised of the assets and operations of The Sheridan Press, Dartmouth Printing, Dartmouth Journal Services and United Litho. We believe there are many similarities in the journal and magazine markets such as the equipment used in the print and bind process, distribution methods, repetitiveness and frequency of titles and the level of service required by customers. We created the position of Group President, Publication Services, to manage our journal and magazine business. Our Books segment is focused on the production of short-run books and is comprised of the assets and operations of Sheridan Books.This market does not have the repetitive nature of our other products. The Specialty Catalogs segment, which is comprised of the assets and operations of The Dingley Press, is focused on catalog merchants that require run lengths between 300,000 and 10,000,000 copies. The accounting policies of the operating segments are the same as those described in Note 3 “Summary of Significant Accounting Policies” in the consolidated financial statements in our most recent Annual Report on Form10–K for the year ended December31, 2006. The results of each segment include certain allocations for general, administrative and other shared costs. However, certain costs, such as corporate profit sharing and bonuses and the amortization of a non–compete agreement with our former Chairman of the Board, are not allocated to the segments. Our customer base resides in the continental United States and our manufacturing, warehouse and office facilities are located throughout the East Coast and Midwest. We have a customer which accounted for 11.3% and 11.5% of total net sales for the three and nine month periods ended September30, 2007. This customer accounted for 12.4% and 12.5% of total net sales for the three and nine month periods ended September30, 2006. Net sales for this customer are reported in the Specialty Catalogs segment.We have another customer which accounted for 10.0% of total net sales for the three and nine month periods ended September30, 2006. Net sales for this customer are reported in the Publications and Books segments. The following table provides segment information as of September30, 2007 and 2006 and for the three and nine month periods then ended: 8 Index Three months ended September 30, Nine months ended September 30, 2007 2006 2007 2006 (in thousands) Net sales Publications $ 43,426 $ 43,216 $ 134,178 $ 134,685 Specialty catalogs 25,553 26,028 73,964 73,072 Books 16,415 15,013 45,665 43,722 Intersegment sales elimination (38 ) (16 ) (84 ) (337 ) Consolidated total $ 85,356 $ 84,241 $ 253,723 $ 251,142 Operating income Publications $ 4,189 $ 5,070 $ 14,677 $ 9,804 Specialty catalogs 1,077 1,372 1,974 519 Books 1,686 1,625 4,240 3,706 Corporate expenses (593 ) (644 ) (2,044 ) (1,374 ) Consolidated total $ 6,359 $ 7,423 $ 18,847 $ 12,655 September 30, December 31, 2007 2006 Assets Publications $ 175,690 $ 172,993 Specialty catalogs 61,728 69,335 Books 47,070 48,058 Corporate 3,664 1,181 Consolidated total $ 288,152 $ 291,567 A reconciliation of total segment operating income to consolidated income (loss) before income taxes is as follows: Three months ended September 30, Nine months ended September 30, (in thousands) 2007 2006 2007 2006 Total operating income (as shown above) $ 6,359 $ 7,423 $ 18,847 $ 12,655 Interest expense (4,635 ) (4,715 ) (13,949 ) (14,138 ) Interest income 126 50 294 146 Other, net 2 99 243 122 Income (loss) before income taxes $ 1,852 $ 2,857 $ 5,435 $ (1,215 ) 6. Income Taxes We adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”), on January 1, 2007. Upon adoption of FIN 48, we recognized a $0.5 million decrease in our retained earnings balance and a $0.3 million increase in goodwill. At the date of adoption of FIN 48, our gross unrecognized tax benefits were $1.2 million. Of this total, $0.3 million, net of federal and state benefits, represents the amount of unrecognized tax benefits that, if recognized, would have a favorable impact on the effective tax rate. We continue to recognize both interest and penalties related to uncertain tax positions as part of the income tax provision. As of January 1, 2007, accrued interest and penalties, net of allowable tax deductions, were $0.4 million. Of this total, $0.3 million would have a favorable impact on tax expense. We are subject to U.S. federal income tax as well as income tax of multiple state and local jurisdictions. The tax years 2004-2006 remain open to examination by the major taxing jurisdictions to which we are subject. 9 Index The unrecognized tax benefit and related interest and penalty balances at January 1, 2007 include $0.6 million, net of federal and state benefits, related to the tax treatment of transaction costs in prior years. The statuteexpired during the quarter ending September 30, 2007, resulting in the recognition of the related tax benefits, with $0.1 million reflected as a reduction in income tax expense and $0.5 million reflected as a reduction in goodwill. Interest and penalties, net of federal and state benefits, recorded during the first nine months of 2007 for unrecognized tax positions primarily related to prior years was $0.2 million. Our effective income tax rate was 29.9% and 43.8% for the third quarter of 2007 and 2006, respectively, and 41.5% and 65.1% for the first nine months of 2007 and 2006, respectively. Our effective income tax rates for the third quarter and the first nine months of 2007 were impacted by the recognition of the tax benefits discussed above and by the change in the mix of income attributed to the various states in which we do business. 7. Related Party Transactions We have a 10–year management agreement with our principal equity sponsors, expiring in Augustof 2013, under which an annual management fee is payable equal to the greater of $0.5 million or 2% of EBITDA (as defined in the management agreement) plus reasonable out–of–pocket expenses. We expensed $0.2million and $0.7million in such fees for the three and nine month periods ended September30, 2007, respectively and $0.3 million and $0.6 million for the three and nine month periods ended September30, 2006, respectively. During 2006 and 2007, we advanced $0.2 million to our sole shareholder, TSG Holdings Corp. (“Holdings”), to fund due diligence efforts and operating expenses related to an acquisition by Holdings. We anticipate that this advance will be repaid during 2007. 8. Contingencies We are party to legal actions as a result of various claims arising in the normal course of business. We believe that the disposition of these matters will not have a material adverse effect on the financial condition, results of operations or liquidity of the Company. An affiliate of our parent company, TSG Holdings Corp., has entered into an agreement to lease equipment. As a condition of the agreement, we have issued an unconditional guarantee of the affiliated company’s obligations under the agreement. In the event the affiliated company is unable to do so, we have agreed to satisfy the obligations under the agreement up to a maximum of $4.0 million.This guarantee shall remain in effect for the term of the agreement which expires in December 2012. 9. Restructuring and Other Exit Costs Due to trends in the short-run journal market and the high capital investment necessary to maintain two manufacturing facilities serving the same market, our Board of Directors, on December15, 2005, approved a restructuring plan to consolidate all short-run journal printing operations into one site.During the first quarter of 2006, we consolidated the printing of short-run journals at The Sheridan Press in Hanover, Pennsylvania and closed the Capital City Press facility in Berlin, Vermont. Approximately 200 positions were eliminated as a result of the closure.Of the 200 employees affected, approximately 45 Publication Services employees were offered jobs with one of our subsidiaries, Dartmouth Journal Services. We recorded $0.1 million of restructuring costs for the nine month period ended September 30, 2007.The costs related primarily to employee health benefits (as a result of COBRA requirements) and building lease costs and were partially offset by a $0.1 million reduction in the reserve for potential workers’ compensation claims related to Capital City Press recorded in the second and third quarters of 2007. We estimate that a negligible amount of charges resulting in future cash expenditures will be charged during fiscal year 2007 related to the restructuring.We recorded $0.1 million and $2.8 million of restructuring costs for the three and nine month periods ended September 30, 2006, related primarily to guaranteed severance payments, employee health benefits and other one-time costs. Total restructuring costs, including charges of $0.4 million recorded in 2005, are projected to be $3.3 million. There were no restructuring liabilities outstanding as of September30, 2007 or December 31, 2006. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with, and is qualified in its entirety by reference to, our historical consolidated financial statements and related notes included in the Annual Report on Form10–K for the fiscal year ended December31, 2006. References to the “Company” refer to The Sheridan Group,Inc. The terms “we,” “us,” “our” and other similar terms refer to the consolidated businesses of the Company and all of its subsidiaries. 10 Index Forward–Looking Statements This Quarterly Report on Form10–Q includes “forward–looking statements.”Forward–looking statements are those that do not relate solely to historical fact. They include, but are not limited to, any statement that maypredict, forecast, indicate or imply future results, performance, achievements or events. They maycontain words such as “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “intend,” “likely,” “may,” “plan,” “predict,” “project,” “should,” “will,” “would” or words or phrases of similar meaning. They mayrelate to, among other things: — our liquidity and capital resources; — competitive pressures and trends in the printing industry; — prevailing interest rates; — legal proceedings and regulatory matters; — general economic conditions; — predictions of net sales, expenses or other financial items; — future operations, financial condition and prospects; and — our plans, objectives, strategies and expectations for the future. Forward–looking statements involve risks and uncertainties that maycause actual results to differ materially from the forward–looking statements, might cause us to modify our plans or objectives, mayaffect our ability to pay timely amounts due under our outstanding notes and/or mayaffect the value of our outstanding notes. New risk factors can emerge from time to time. It is not possible for us to predict all of these risks, nor can we assess the extent to which any factor, or combination of factors, maycause actual results to differ from those contained in forward–looking statements. Given these risks and uncertainties, actual future results maybe materially different from what we plan or expect. We caution you that any forward–looking statement reflects only our belief at the time the statement is made. We will not update these forward–looking statements even if our situation changes in the future. Overview Company Background We are a leading specialty printer offering a full range of printing and value-added support services for the journal, catalog, magazine, book and articlereprint markets. We provide a wide range of printing services and value-added support services, such as electronic publishing support, digital proofing, preflight checking, offshore key stroking and copy editing, online peer review systems, manuscript tracking systems, subscriber database maintenance, mail sortation and distribution, customer audits and training classes, and back issue fulfillment. We utilize a decentralized management structure, which provides our customers with access to the resources of a large company, while maintaining the high level of service and flexibility of a smaller company. The Notes On August21, 2003, the Company completed a private debt offering of 10.25% senior secured notes totaling $105million, priced to yield 10.50%, that mature August15, 2011 (the “2003 Notes”). On May25, 2004, the Company completed a private debt offering of 10.25% senior secured notes totaling $60million, priced to yield 9.86%, that mature August15, 2011 (the “2004 Notes”). The 2004 Notes have identical terms to the 2003 Notes. The 2003 Notes and the 2004 Notes are collateralized by security interests in substantially all of the assets of the Company and its subsidiaries, subject to permitted liens. The capital stock, securities and other payment rights of the Company’s subsidiaries will constitute collateral for the 2003 Notes and the 2004 Notes only to the extent that Rule3-10 and Rule3-16 of Regulation S-X under the Securities Act do not require separate financial statements of a subsidiary to be filed with the SEC. Payment obligations under the 2003 Notes and the 2004 Notes are guaranteed jointly and severally, fully and unconditionally, by all of the Company’s subsidiaries. The Sheridan Group,Inc. owns 100% of the outstanding stock of all of its subsidiaries and has no material independent assets or operations. There are no restrictions on the ability of The Sheridan Group,Inc. to obtain funds by dividend, advance or loan from its subsidiaries. 11 Index In the event of default, the holders of at least 25% in aggregate principal amount of the 2003 Notes and the 2004 Notes, maydeclare the principal, premium, if any, and accrued and unpaid interest on the 2003 Notes and the 2004 Notes to be due and payable immediately. Critical Accounting Estimates In the ordinary course of business, we make a number of estimates and assumptions relating to the reporting of results of operations and financial position in the preparation of financial statements in conformity with generally accepted accounting principles. We believe the estimates, assumptions and judgments described in the section “Management’s Discussion and Analysis of Financial Condition and Results of Operations - Critical Accounting Estimates” included in our most recent Annual Report on Form10–K for the year ended December31, 2006, have the greatest potential impact on our financial statements, so we consider these to be our critical accounting policies. These policies include our accounting for allowances for doubtful accounts, impairment of goodwill and other identifiable intangibles, income taxes and self–insurance. These policies require us to exercise judgments that are often difficult, subjective and complex due to the necessity of estimating the effect of matters that are inherently uncertain. Actual results could differ significantly from those estimates under different assumptions and conditions. We believe the consistent application of these policies enables us to provide readers of our financial statements with useful and reliable information about our operating results and financial condition. Results of Operations In the first quarter of 2007, we made changes to our organizational structure that impacted our reportable segments. The “Short-run Journals” and the “Other Publications” segments were reorganized.Our business is now comprised of three operating segments: two of the segments are newly created, “Publications” and “Books.” Our third segment, “Specialty Catalogs,” was not impacted by these changes. The Publications business segment is focused on the production of short-run journals, medium-run journals and specialty magazines and is comprised of the assets and operations of The Sheridan Press, Dartmouth Printing, Dartmouth Journal Services and United Litho. We believe there are many similarities in the journal and magazine markets such as the equipment used in the print and bind process, distribution methods, repetitiveness and frequency of titles and the level of service required by customers. We created the position of Group President, Publication Services, to manage our journal and magazine business. Our Books segment is focused on the production of short-run books and is comprised of the assets and operations of Sheridan Books.This market does not have the repetitive nature of our other products. The Specialty Catalogs segment, which is comprised of the assets and operations of The Dingley Press, is focused on catalog merchants that require run lengths between 300,000 and 10,000,000 copies. The following tables set forth, for the periods indicated, information derived from our condensed consolidated statements of operations, the relative percentage that those amounts represent to total net sales (unless otherwise indicated), and the percentage change in those amounts from period to period. These tables should be read in conjunction with the commentary that follows them. 12 Index Three months ended September 30: Three months ended September 30, Increase (decrease) Percent of revenue Three months ended September 30, (in thousands) 2007 2006 Dollars Percentage 2007 2006 Net sales Publications $ 43,426 $ 43,216 $ 210 0.5 % 50.9 % 51.3 % Specialty catalogs 25,553 26,028 (475 ) (1.8 %) 29.9 % 30.9 % Books 16,415 15,013 1,402 9.3 % 19.2 % 17.8 % Intersegment sales elimination (38 ) (16 ) (22 ) nm Total net sales $ 85,356 $ 84,241 $ 1,115 1.3 % 100.0 % 100.0 % Cost of sales 68,246 66,477 1,769 2.7 % 80.0 % 78.9 % Gross profit $ 17,110 $ 17,764 $ (654 ) (3.7 %) 20.0 % 21.1 % Selling and administrative expenses $ 10,319 $ 9,809 $ 510 5.2 % 12.1 % 11.6 % Gain on sale of fixed assets (57 ) (28 ) (29 ) nm Restructuring costs 22 85 (63 ) nm 0.1 % Amortization of intangibles 467 475 (8 ) (1.7 %) 0.5 % 0.6 % Total operating expenses $ 10,751 $ 10,341 $ 410 4.0 % 12.6 % 12.3 % Operating income Publications $ 4,189 $ 5,070 $ (881 ) (17.4 %) 9.6 % 11.7 % Specialty catalogs 1,077 1,372 (295 ) (21.5 %) 4.2 % 5.3 % Books 1,686 1,625 61 3.8 % 10.3 % 10.8 % Corporate expenses (593 ) (644 ) 51 7.9 % N/A N/A Total operating income $ 6,359 $ 7,423 $ (1,064 ) (14.3 %) 7.4 % 8.8 % Other (income) expense Interest expense $ 4,635 $ 4,715 $ (80 ) (1.7 %) 5.4 % 5.6 % Interest income (126 ) (49 ) (77 ) nm (0.1 %) (0.1 %) Other, net (2 ) (100 ) 98 nm (0.1 %) Total other expense $ 4,507 $ 4,566 $ (59 ) (1.3 %) 5.3 % 5.4 % Income before income taxes 1,852 2,857 (1,005 ) (35.2 %) 2.1 % 3.4 % Income tax provision 554 1,251 (697 ) (55.7 %) 0.6 % 1.6 % Net income $ 1,298 $ 1,606 $ (308 ) (19.2 %) 1.5 % 1.9 % nm
